DETAILED ACTION
This Office Action is responsive to the reply filed on October 26, 2021. Claims 1-4, 6-8, 10 and 13-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2016/0201606 A1
“SUCIU ‘606”
2,999,667
“MORELY”
3,779,006
“LEWIS”

This action references the following non-patent documents:
AUTHOR / EDITOR
TITLE (YEAR),
PUBLISHER
EDITION, 
PAGES
COPY
HEREINAFTER
Gunston (Ed.)

Jane’s Aero-Engines [2005],
Jane’s Information Group Limited,
Issue 17, 
pages 610-611 

PROVIDED
PREVIOUSLY
“JANES-17"
John McGrath 
Design Considerations for Minimizing Hazards Caused by Uncontained Turbine Engine and Auxiliary Power Unit Rotor Failure [1997], 
Federal Aviation Administration,
ALL 
PROVIDED
PREVIOUSLY
“MCGRATH”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JANES-17 in view of SUCIU ‘606, MORELY LEWIS and MCGRATH. 

    PNG
    media_image1.png
    440
    972
    media_image1.png
    Greyscale

Re Claim 1, JANES-17 teaches a direct drive gas turbine engine [pages 610-611] defining an engine centerline (annotated in Image 1), a radial direction [radial direction with respect engine centerline], a longitudinal direction [direction along engine centerline], and a circumferential direction [circumferentially about engine centerline], an upstream end and a downstream end along the longitudinal direction (see cutaway, page 611), and an axial centerline [“engine centerline” annotated in Image 1] extended along the longitudinal direction, the gas turbine engine comprising: a fan assembly [FAN] comprising a plurality of fan blades rotatably coupled to a fan rotor, the fan blades defining a maximum fan diameter and a fan pressure ratio (page 611); and  
SUCIU ‘606 teaches a direct drive engine 25 (Fig. 2), and providing direct drive engines with a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8 (SUCIU ‘606 teaches for direct drive engines the ratio may be between 1.53 to 2.0; ¶0071, claims 1, 10 and 18). SUCIU further teaches providing fan pressures of less than about 1.50 and/or less than about 1.45 (¶¶0071, claims 7, 15 and 19). In the instant case, SUCIU ‘606 suggests fan pressure ratios of 1.45 to 1.50 for a direct drive engine and a fan to turbine diameter ratio of 1.53 to 2.0. As such, SUCIU ‘606 suggests providing fan to turbine diameter ratio over the fan pressure ratio at 0.90 or greater (¶0071, claims 1, 7, 10, 15, 18 and 19). It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05. In the instant case, at the time of the invention, there was a recognized market pressure in the art to provide geared and direct-drive aircraft engines mounted under the wing of aircraft. Moreover, a finite number of identified, predictable potential solutions for a direct drive engine (¶0071, including solutions a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8, and wherein the fan to turbine diameter ratio over the fan pressure ratio is 0.90 or greater, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (¶0071, claims 1, 7, 10, 15, 18 and 19). Thus, providing the gas turbine engine with a maximum outer flowpath diameter, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E. However, JANES-17 in view of SUCIU ‘606 fails to teach wherein a containment shield extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction.  
MORELY teaches a containment shield extends over a turbine from a first turbine rotor through a last turbine rotor along a longitudinal direction (Fig. 1, 2:11-24), the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction (Figure 1, 3:19-28). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606 such that a containment shield extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction (Figure 1, 3:19-28), in order to reduce the risk of serious damage resulting from breakage of the turbine (MORELY 1:11-20). Further, it is noted that US regulations require an aircraft engine contain blade failures before receiving approval for use. See 14 CFR § 33.19(a) (“Engine design and construction must minimize the development of an unsafe condition of the engine between overhaul periods. The design of the compressor and turbine rotor cases must provide for the containment of damage from rotor blade failure. Energy levels and trajectories of fragments resulting from rotor blade failure that lie outside the compressor and turbine rotor cases must be defined.”) Notably, the engine of JANES-17 in view of SUCIU ‘606 and MORELY inherently contains a top dead center reference line. Moreover, it was known to mount gas turbine engines to an aircraft by a pylon at the top dead center reference line (SUCIU ‘606 ¶0072).  However, JANES-17 in view of SUCIU 
	LEWIS teaches a containment shield 28, wherein the containment shield is coupled to an outer casing 21 of the engine extended generally along the longitudinal direction (Figure 1), wherein the containment shield extends at least partially along the circumferential direction from the top dead center reference line along the circumferential direction (Figure 3), wherein the containment shield extends 60 degrees or less clockwise and counter-clockwise from a top dead center reference line along the circumferential direction (2:9-32). Moreover, MCGRATH teaches providing containment shields to protect critical airplane components/systems and air frame structure from rotor fragments (pp. 7-9 at §7, appendix I, p. 6) and further teaches rotor third fragments risk zone extends 60 degrees from a top dead center reference line along the circumferential direction (p. 16, Figure 3; see also pp. 14-24, §§9-10). Further, as noted above, US regulations require an aircraft engine contain blade failures before receiving approval for use. See 14 CFR § 33.19(a) (“Engine design and construction must minimize the development of an unsafe condition of the engine between overhaul periods. The design of the compressor and turbine rotor cases must provide for the containment of damage from rotor blade failure. Energy levels and trajectories of fragments resulting from rotor blade failure that lie outside the compressor and turbine rotor cases must be defined.”). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606 and MORELY such that the containment shield extends at least partially along the circumferential direction from a top dead center reference line along the circumferential direction, wherein the containment shield extends 60 degrees or less from the top dead center reference line along the circumferential direction, in order to protect air frame structure at the top dead center reference line (e.g., a pylon by which the engine is mounted See MCGRATH pp. 7-9 and 14-16, MORELY 1:11-20, LEWIS 2:9-32. 
Re Claim 2, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1 as discussed in claim 1 above, but as discussed so far fails to teach wherein the fan pressure ratio defined by the fan assembly is between 1.0 and 1.8.  
	SUCIU ‘606 further teaches the fan pressure ratio defined by the fan assembly is between 1.0 and 1.8 (SUCIU ‘606 providing fan pressures of less than about 1.50 and/or less than about 1.45; ¶¶0071, claims 7, 15 and 19). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH so the fan pressure ratio defined by the fan assembly between 1.0 and 1.8 for the reasons discussed in claim 1 with respect to SUCIU ‘606.  
Re Claim 3, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 2 as discussed in claim 2 above, but as discussed so far fails to teach the fan to turbine diameter ratio over the fan pressure ratio is 1.20 or greater at the fan pressure ratio of 1.50 or less.  
	SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0 (¶0071, claims 1, 10 and 18) and providing fan pressures of less than about 1.50 and/or less than about 1.45 (¶¶0071, claims 7, 15 and 19). For a fan pressure ratio of 1.45 and fan to turbine diameter ratio of 1.8 as suggested by SUCIU ‘606, the fan to turbine diameter ratio over the fan pressure ratio would be 1.20 or greater (1.24). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH such that the fan to turbine diameter ratio over the fan pressure ratio is 1.20 or greater at the fan pressure ratio of 1.50 or less for the reasons discussed in claim 1 above with respect to SUCIU ‘606. 
Re Claim 4, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 2 as discussed in claim 2 above, but as discussed so far fails to teach wherein the fan to turbine diameter ratio over the fan pressure ratio is 1.05 or greater at the fan pressure ratio of between 1.50 to 1.60.  
	SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0 (¶0071, claims 1, 10 and 18) and providing fan pressures of less than about 1.50 (¶¶0071, claims 7, 15 and 19). Notably, the term ‘about’ “about 1.50” in SUCIU ‘606 suggests values slightly larger than 1.50 (and smaller than 1.50) are encompasses. As such, a fan pressure ratio less than about 1.50 suggests a fan pressure ratio of 1.50. Moreover, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05. In the instant case, a value of fan to turbine diameter ratio of 1.8 as suggested by SUCIU ‘606 and a fan pressure ratio of 1.50 as suggested by SUCIU ‘606 yields a value for the fan to turbine diameter ratio over the fan pressure ratio of 1.05 or greater (1.2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH such that the fan to turbine diameter ratio over the fan pressure ratio is 1.05 or greater at the fan pressure ratio of between 1.50 to 1.60, for the reasons discussed in claim 1 above with respect to SUCIU ‘606. 
Re Claim 6, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1 as discussed in claim 1 above, but as discussed so far fails to teach wherein the fan to turbine diameter ratio is about 1.44 to 1.8.  
SUCIU ‘606 further teaches wherein the fan to turbine diameter ratio is about 1.44 to 1.8 (SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0; ¶0071, claims 1, 10 and 18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU 
Re Claim 7, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches wherein the LP turbine and the fan rotor of the fan assembly are rotatably coupled in direct drive configuration via a driveshaft (pp. 610-611 and see cutaway, page 611). 
Re Claim 8, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the LP turbine defines six or more stages of rotors (pp. 610-611 and see cutaway, page 611).  
Re Claim 10, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the gas turbine engine of claim 1, wherein the LP turbine defines the maximum outer flowpath diameter at three or more rotating stages at the downstream-most end of the LP turbine (see cutaway, page 611).  
Allowable Subject Matter
Claims 13-20 are allowed. 
Response to Arguments
Applicant’s amendment placed claims 13-20 in condition for allowance. 
Applicant’s remarks filed 10/26/2021 have been fully considered. Applicant’s arguments with respect to claims 1-4, 6-8 and 10 are not persuasive. As to the limitation, “a containment shield extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction, wherein the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction, wherein the containment shield extends at least partially along the circumferential direction from a top dead center reference line along the circumferential direction, and wherein the containment shield extends 60 degrees or less from the top dead center reference line along the circumferential direction”, the rejection relies upon the combined teachings of the prior art to meet the limitation at issue. Applicant does not appear to extends 60 degrees or less from the top dead center reference line along the circumferential direction. However, Applicant does not consider what the combined teachings of the prior art, including the teachings MORELY, LEWIS and MCGRATH, would have suggested to one of ordinary skill in the art. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, MORELY teaches a containment shield that extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction, wherein the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction, which would extends at least partially along the circumferential direction from a top dead center reference line along the circumferential direction. MCGRATH teaches providing containment shields (consonant with MORELY) to protect critical airplane components/systems and air frame structure from rotor fragments (pp. 7-9 at §7, appendix I, p. 6) and further teaches rotor third fragments risk zone extends 60 degrees from a top dead center reference line along the circumferential direction (p. 16, Figure 3; see also pp. 14-24, §§9-10). In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (Fed. Cir. 2004). LEWIS is both from the same field of endeavor as the claimed invention and reasonably pertinent to the problem faced by the inventor. Thus, in view of the combined teachings of the prior art, one of ordinary skill would have been motivated to arrive at the claimed invention in order to protect air frame structure at the top dead center reference line (e.g., a pylon by which the engine is mounted to the aircraft as taught by SUCIU ‘606) from rotor fragments with the containment shield. See MCGRATH pp. 7-9 and 14-16, MORELY 1:11-20, LEWIS 2:9-32. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. It is further noted that on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
As to Applicant’s argument that LEWIS subtends an angle of 85 degrees, it is noted that a containment shield that “extends over 60 degrees or less from the top dead center reference line along the circumferential direction” as claimed may subtend an angle of 120 degrees along the circumferential direction (e.g., Applicant’s disclosure at Figure 5). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 24, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741